Dewey, J.
The ruling of the court, as to the order of the trial and the time of introducing certain evidence, furnishes no ground for exceptions. Cushing v. Billings, 2 Cush. 158. Morse v. Potter, 4 Gray, 292.
The other question raised in the case is more doubtful, but we think the ruling upon it was correct. The mode of proving the genuineness of the paper in controversy, by comparison merely with other documents, has often been questioned elsewhere, though with us it is always' allowed. But the paper, with which the comparison is to be made, must be unquestionably a genuine paper, and that must be shown beyond a doubt. Commonwealth v. Eastman, 1 Cush. 217.
The precise question seems to be, what was admitted by the plaintiff by reading to the jury the mortgage deed produced by the defendant. Certainly he did not thereby admit that the body of the deed was in the handwriting of any particular person ; and the body of the deed could not therefore be admitted to be used as a comparison of handwriting, which was embraced in the claim of the defendant. Nor did he admit the genuineness of the handwriting of the subscribing witness; nor, *179necessarily, that the signature to the deed was in the handwriting of the person whose name appeared as grantor therein ; as it might be a valid and legally executed deed, though the name of the grantor was written by some other person, in his presence or by his direction. Gardner v. Gardner, 5 Cush. 483.
Looking at the object of the proposed introduction of this mortgage deed as a standard of comparison, namely, to show thereby that the note in suit had been forged by the subscribing witness, we are of opinion that the genuineness of the signatures to the deed, and more especially the fact, in whose handwriting the body of the deed and the various signatures were, was not sufficiently shown to authorize it to be used as a standard of comparison of handwriting, by which to judge of the genuineness of the note in suit.
Nor do we think that, for the purpose of using the mortgage deed as an instrument of comparison of hands, it was competent to prove the genuineness of the deed by showing the subscribing witness to be out of the State, and then introducing proof of his handwriting. Such testimony, although it might be perfectly competent upon the general question of the execution of the deed, so as to authorize it to be read to the jury, yet fails to be sufficient to prove conclusively the handwriting of anybody, so as to make it competent to be used as a comparison of hands.

Exceptions overruled.